Citation Nr: 0910049	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a low back strain.

2.  Entitlement to an initial compensable rating for 
hypertension. 

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to 
October 2005.
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 decision and April 2006 notice of 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In this decision, in 
pertinent part, the RO granted service connection for: low 
back strain, assigning a 10 percent rating under Diagnostic 
Code 5271; and hypertension, assigning a noncompensable (zero 
percent) rating under Diagnostic Code 7101.  The Veteran 
filed a timely Notice of Disagreement (NOD), disagreeing with 
the initial ratings assigned to the disorders listed in this 
opinion, in June 2006 and, subsequently, in July 2006, the RO 
provided a Statement of the Case (SOC).  In July 2006, the 
Veteran filed a timely substantive appeal to the Board.   

The Board notes that the March 2006 decision included claims 
for service connection involving other disorders.  However, 
in his June 2006 NOD, the Veteran limited his appeal to the 
two issues addressed in this opinion.  As such, all other 
issues adjudicated in the March 2006 decision besides those 
addressed in this opinion are not in appellate status.

The Veteran did not request a hearing before the Board.  


FINDINGS OF FACT

1.  Prior to May 1, 2007, the Veteran's service-connected low 
back disorder was not manifested by forward flexion of the 
thoracolumbar spine greater to 60 degrees or less; or, a 
combined range of motion of 120 degrees or less; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; nor was it productive of 
incapacitating episodes of intervertebral disc syndrome 
necessitating bedrest prescribed by a physician or any other 
neurological impairment, including but not limited to bowel 
or bladder impairment, warranting a separate compensable 
rating.  

2.  From May 1, 2007, the Veteran's service-connected low 
back disability has been manifested by limitation of forward 
flexion of the thoracolumbar spine to 45 degrees with 
consideration of pain; it has not been productive of 
limitation of flexion to 30 degrees or less, ankylosis; 
incapacitating episodes of intervertebral disc syndrome 
necessitating bedrest prescribed by a physician; or any other 
neurological impairment, including but not limited to bowel 
or bladder impairment, warranting a separate compensable 
rating.  

3.  The Veteran's service connected hypertension is 
manifested by diastolic pressure of predominantly 100, and 
requires continuous medication for control; it is not 
manifested by diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more


CONCLUSIONS OF LAW

1.  Prior to May 1, 2007, the scheduler criteria for an 
initial or staged rating in excess of 10 percent for a low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2008).

2.  As of and after May 1, 2007, the scheduler criteria for a 
staged rating of 20 percent, but no greater than 20 percent, 
for a low back strain have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2008).

3.  The scheduler criteria for an initial rating of 10 
percent for hypertension, but no more than 10 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7101 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.  

The Veteran was given a VCAA notice in March 2005.  This 
notice fulfilled the provisions of 38 U.S.C.A. § 5103(a).  
The Veteran was informed about the information and evidence 
not of record that was necessary to substantiate his claim; 
the information and evidence that the VA would seek to 
provide; and the information and evidence the claimant was 
expected to provide.  This notice did not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
as required by Dingess.  However, given the disposition of 
this decision, the question of the assignment of a rating or 
effective date is moot.

Additionally, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court determined that a greater degree of 
specificity for notice of the information and evidence 
necessary to substantiate a claim is required for increased 
rating claims.  However, as the claim at issue here is a 
downstream issue from that of service connection, Vasquez 
notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  
In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the Court 
held that when the VA has granted a service connection claim 
and the Veteran, thereafter, in his notice of disagreement 
challenges the rating assigned, as here, a duty to provide 
VCAA notification as to the higher rating issue does not 
attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In Goodwin v. Peake, 22 Vet. App. 128 (2008), 
the Court addressed whether the holding in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), that held that once a 
claim has been substantiated the Veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication, survived the U.S. Court of Appeals for the 
Federal Circuit's (Federal Circuit) decision in Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Court reaffirmed its 
holding in Dunlap by reiterating that where a claim has been 
substantiated after the enactment of the VCAA, [the Veteran] 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element. 

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the Veteran.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The Veteran has been afforded two VA 
examinations to evaluate his disabilities; these clinical and 
X-ray evaluations revealed findings that are adequate for 
rating purposes.  Based on a review of the record, the Board 
finds that there is sufficient competent evidence to make a 
decision on the claims that remain on appeal.  Therefore, 
there is no duty to provide another examination or medical 
opinion.  38 C.F.R. §§ 3.326, 3.327 (2008).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).





II.  Increased initial or staged ratings.

A.  Factual Background.  The Veteran essentially contends 
that his low back disorder warrants a higher rating than the 
currently assigned 10 percent; and that his hypertension 
warrants a compensable rating.  

Service treatment records contain several notations regarding 
the Veteran's blood pressure.  In a December 1999 record, 
noting the results of a five-day blood pressure check, the 
readings were as follows: 144/100, 140/90, 136/88, 130/88, 
and 142/100.  In a January 2000 record, the Veteran's blood 
pressure was recorded at 155/105 and the examiner diagnosed 
borderline hypertension.  In separate February 2000 records, 
the Veteran's blood pressure was noted to be 150/103 and 
148/110, respectively.  In a March 2000 record, the Veteran's 
blood pressure was recorded at 164/118.  In a February 2001 
record, the Veteran's blood pressure was recorded at 148/104 
and 148/92.  In a March 2001 record, noting the results of a 
five-day blood pressure check, the readings were as follows: 
160/98, 154/96, 148/92, 152/98, 146/98, 148/102, 143/100, 
145/103, 132/98, and 138/100.  In a December 2001 record, the 
Veteran's blood pressure was noted to be 156/115; the 
examiner diagnosed inadequately controlled hypertension and 
prescribed medication.  In an April 2002 record, the 
Veteran's blood pressure was recorded at 154/104 and the 
examiner noted that the Veteran's blood pressure was poorly 
controlled.   

In a June 2005 pre-discharge VA medical examination report, 
the Veteran reportedly stated that he had lower back pain 
twice a week with normal daily activities.  The pain would 
subside usually in half a day after treatment.  The Veteran 
stated that his walking was not affected and that he did not 
require any walking devices.  He reported that the disorder 
did not have any affect on his daily activities or 
occupation.  He noted that he could not lift weights greater 
than 40 pounds.  The physical examination's range of motion 
findings were as follows: 0 to 90 degrees of forward flexion, 
with pain at 90 degrees; 0 to 30 degrees of extension; 0 to 
35 degrees of bilateral flexion; and 0 to 30 degrees of 
bilateral rotation, with pain at 30 degrees.  No objective 
findings of any abnormality of the spine were noted.  The 
diagnosis was low back strain.  

In the same examination report, the Veteran reportedly stated 
that he was taking medication for hypertension.  Blood 
pressure readings were 137/91, 133/89, and 133/88.

In a May 2007 VA spine examination report, the Veteran 
reported having pain across his lower back without radiation.  
The pain had been constant for the past year, with some 
stiffness in the mornings and after sitting too long.  He 
described the pain as a burning sensation.  The Veteran 
reported that he did not need any assistive device while 
walking and the disorder did not have any effect on his 
occupational or usual daily activities.  The physical 
examination's range of motion findings were normal, reading 
as follows: 0 to 90 degrees of forward flexion, with pain 
from 45 to 90 degrees; 0 to 30 degrees of extension, with 
pain at 30 degrees; 0 to 30 degrees of bilateral flexion, 
with pain at 30 degrees; and 0 to 30 degrees of bilateral 
rotation, with pain at 30 degrees.  The examiner noted that 
the Veteran had a normal gait and some low back stiffness 
after sitting too long.  In reviewing a March 2007 X-ray 
report, the examiner noted lumbar spondylitic changes, and 
that the L5-S1 disc space was reduced in height.  The 
diagnosis was chronic strain of the lumbar spine, 
degenerative joint disease, and degenerative disc disease at 
L5-S1.

In a May 2007 VA hypertension examination report, the 
examiner noted that the Veteran was taking medication daily 
for hypertension.  Blood pressure readings were 160/110, 
160/100, and 150/100.

b.  Law and Regulations.  38 U.S.C.A. § 1155 sets forth 
provisions governing disability ratings, and it directs the 
Secretary to "adopt and apply a schedule of ratings of 
reductions in earning capacity from specific injuries or 
combination of injuries."  The schedule of ratings must 
provide for ten grades of disability, and no more, ranging 
from 10 percent to 100 percent in 10 percent intervals, upon 
which the payments of compensation shall be based. 38 
U.S.C.A. § 1155.  In addition, "the Secretary shall from time 
to time readjust this schedule of ratings in accordance with 
experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities in claims for 
disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings 
shall be based, as far as practicable, upon average 
impairments of earning capacity resulting from such injuries 
in civil occupations").  Separate diagnostic codes pertain to 
the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the Veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Disabilities of the spine usually are rated under the General 
Rating Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

The VA also must consider "functional loss" of a 
musculoskeletal disability separately from consideration 
under the diagnostic codes; "functional loss" may occur as a 
result of weakness, fatigability, incoordination or pain on 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The VA must consider any part of the 
musculoskeletal system that becomes painful on use to be 
"seriously disabled."  

Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to Diagnostic Code 7101 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be rated as part of the condition causing it rather 
than by a separate rating.  Note (3) to Diagnostic code 7101 
provides that hypertension is to be rated separately from 
hypertensive heart disease and other types of heart 
disorders.  38 C.F.R. § 4.104.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The Board notes that Veteran has challenged the initial 
disability ratings by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.

c.  Analysis.  

(i)  Low back disorder.

The Board finds that, at no time prior to May 1, 2007, did 
the Veteran's low back disorder, then classified as a low 
back strain, warrant a rating higher than 10 percent.  The 
March 2006 rating decision evaluated the Veteran's low back 
disorder as 10 percent disabling under Diagnostic Code 5237, 
effective on the date of discharge from service.  In the June 
2005 pre-discharge VA medical examination report, the range 
of motion results were 0 to 90 degrees of forward flexion, 
with pain at 90 degrees; 0 to 30 degrees of extension; 0 to 
35 degrees of bilateral flexion; and 0 to 30 degrees of 
bilateral rotation, with pain at 30 degrees.  No objective 
findings of any abnormality of the spine were noted.  There 
is X-ray evidence of degenerative joint disease (arthritis) 
as of March 2007; however, the veteran's 10 percent rating 
was based upon arthritis with painful or limitation of motion 
of the thoracolumbar spine or joint-specific guidelines; a 
separate compensable rating for arthritis is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See also 38 
C.F.R. § 4.14 (the evaluation of the same disability under 
various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided). 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a next higher 20 percent disability rating for 
a back disorder resulting in forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, if the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Due to the slight limitation 
of motion noted in the June 2005 medical examination, and the 
lack of evidence of an abnormal gait or any abnormal spine 
contour, the Board finds that a 20 percent rating is not 
warranted prior to May 1, 2007.  

The Board has considered whether the medical evidence shows 
that the Veteran had any additional limitation of motion due 
to pain, weakness, fatigue or other DeLuca factors, prior to 
May 1, 2007.  See 38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, there is no medical 
evidence to show additional loss of function (i.e., motion) 
of the lumbar spine due to pain or flare-ups of pain, 
supported by adequate pathology, or any such additional 
functional loss due to weakened movement, excess 
fatigability, incoordination, or flare-ups of such symptoms, 
to a degree that would support a rating in excess of 10 
percent prior to May 1, 2007.  

Thus, prior to May 1, 2007, the Veteran's service-connected 
low back disorder was not manifested by forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, a combined range of motion of 
the thoracolumbar spine of 120 degrees or less; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  While there was X-ray 
evidence of degenerative disc disease (as of March 2007), 
there is no medical evidence of incapacitating episodes of 
intervertebral disc syndrome necessitating bedrest prescribed 
by a physician or any other neurological impairment, 
including but not limited to bowel or bladder impairment, 
warranting a separate compensable rating.

Regarding the evaluation of the Veteran's back disorder 
during the second period of time in question, a VA physical 
examination on May 1, 2007 showed that the Veteran's forward 
flexion was 90 degrees, with pain from 45 to 90 degrees (0 to 
90 degrees without pain being normal).  A 20 percent rating 
is to be assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The Board 
finds that, although the Veteran displayed full flexion of 
the thoracolumbar spine on May 1, 2007, he experienced pain 
at 45 degrees.  As such, taking pain into account, the 
Veteran's forward flexion was limited to 45 degrees.  See 
38 C.F.R. § 4.40; DeLuca, supra.  Thus, under the general 
rating formula noted above, a 20 percent rating is warranted 
for the Veteran's back disability from May 1, 2007 based upon 
limitation of motion of the thoracolumbar spine.   

The Board finds that, at no time from May 1, 2007, did the 
Veteran's low back disorder warrant a rating higher than 20 
percent.  No objective medical evidence in the record 
includes readings showing forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  While 
there is X-ray evidence of degenerative disc disease, there 
is no medical evidence of incapacitating episodes of 
intervertebral disc syndrome necessitating bedrest prescribed 
by a physician or any other neurological impairment, 
including but not limited to bowel or bladder impairment, 
warranting a separate compensable rating.  

The Board has considered whether the medical evidence shows 
that the Veteran has any additional limitation of motion due 
to pain, weakness, fatigue or other DeLuca factors, after May 
1, 2007.  See 38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The grant of a staged rating of 20 
percent is based upon the clinical finding of pain beginning 
at 45 degrees of forward flexion of the thoracolumbar spine.  
However, there is no medical evidence to show additional loss 
of function (i.e., motion) of the lumbar spine due to pain or 
flare-ups of pain, supported by adequate pathology, or any 
such additional functional loss due to weakened movement, 
excess fatigability, incoordination, or flare-ups of such 
symptoms, to a degree that would support a rating in excess 
of 20 percent as of and after May 1, 2007.  

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  There 
has been no showing by the Veteran that his service-connected 
low back disorder, by itself, has necessitated frequent 
hospitalizations or caused a marked interference with his 
employment.  In fact, in both the June 2005 and May 2007 
examinations, the Veteran noted that the low back disorder 
had not interfered with such activities in any way.  In the 
absence of such factors, the criteria for submission for 
consideration for the assignment of an extraschedular rating 
for his low back disorder pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

(ii)  Hypertension.  

Having reviewed the claims file, the Board finds that the 
Veteran is entitled to a 10 percent rating, but no greater 
than 10 percent, for hypertension.  In order to meet the 
criteria for a minimum compensable rating using diastolic 
pressure, the record must include current readings of 100 or 
more, or reflect a history of diastolic readings 
predominantly over 100 if the Veteran is taking medication 
for the disorder.  The evidence indicates that the Veteran 
had numerous in-service diastolic readings over 100 and anti-
hypertensive medication was prescribed in 2001.  The record 
indicates that the Veteran has taken medication continuously 
since service to control this disorder and that his most 
current blood pressure readings, as noted in the May 2007 VA 
hypertension examination report, were 160/110, 160/100, and 
150/100.

Considering the history of diastolic pressure readings 
greater than 100 and the continuous use of medication, the 
Board finds that a compensable 10 percent initial rating for 
hypertension is warranted.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.   

The Board finds that the Veteran is not entitled to the next 
highest 20 percent rating, for hypertension.  In order to 
meet the criteria for such a rating, the record must include 
readings of diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200.  The Board notes that 
the Veteran has not had any recorded readings of systolic 
blood pressure over 200.  The Board notes that three service 
treatment records in the claims file, dated February 2000, 
March 2000, and December 2001, noted that the Veteran had 
diastolic pressure at 110 or greater.  The Board also notes 
that the May 2007 VA hypertension examination found a 110 
diastolic pressure in one reading in a group of three 
readings.  However, considering the high number of readings 
included in the claims file and the relatively few 
occurrences of a diastolic pressure reading required for a 20 
percent rating, the Board finds that the record does not 
demonstrate a diastolic pressure of predominantly 110 or 
more.  Accordingly, a 20 percent scheduler rating for 
hypertension is not warranted.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  There 
has been no showing by the Veteran that his service-connected 
hypertension, by itself, has necessitated frequent 
hospitalizations or has, by itself, caused a marked 
interference with his Veteran's employment.  In the absence 
of such factors, the criteria for submission for 
consideration for the assignment of an extraschedular rating 
for his hypertension pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).














ORDER

Entitlement to a rating in excess of 10 percent for lumbar 
strain disorder, prior to May 1, 2007, is denied.

Entitlement to a staged rating in excess of 20 percent for 
lumbar strain disorder, but no greater than 20 percent, as of 
and after May 1, 2007, is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

An initial rating of 10 percent, but no more than 10 percent, 
for hypertension is granted, subject to the law and 
regulations governing the payment of monetary benefits.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 



 Department of Veterans Affairs


